Per curiam.
The State Bar of Georgia brought disciplinary proceedings against Clifford B. Goad, Jr., charging him with the following violations of State Bar Rule 4-102: Standards 4 (engaging in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 44 (wilful abandonment or disregard of a legal matter entrusted to him without just cause and to the legal detriment of his client); 22 (withdrawal from employment without taking reasonable steps to avoid foreseeable prejudice to the rights of his client); 23 (withdrawing from employment without promptly refunding any part of a fee paid in advance and not earned); 63 (failing to maintain complete records of all funds, securities and other properties of a client coming into the lawyer’s possession and promptly rendering appropriate accounts to the client for them); 65 (failing to account for trust property held in any fiduciary capacity); and 68 (failure to respond to disciplinary authorities during investigation of a complaint filed under State Bar Rules).
These charges arose from a continuing garnishment action for child support which Goad was retained and paid $220 in attorney fees and costs to prepare and file. Goad had his client sign a garnishment form he had prepared and then repeatedly informed her that he had filed the action when he had not done so. The client demanded that Goad return any of her legal papers that were in his possession as well as the $220 she had paid him. Goad responded by informing his client that he had canceled the garnishment action, destroyed all of her papers and refused to return the $220.
The Special Master entered findings of fact and conclusions of law by default after Goad failed to respond to the formal complaint filed against him by the State Bar. The Review Panel of the State Disciplinary Board has recommended that Goad be disbarred from the practice of law in Georgia.
We adopt the review panel’s recommendation. It is hereby ordered that Clifford B. Goad, Jr. be disbarred from the practice of law in the State of Georgia, that he notify his clients of his disbarment and, as required by Bar Rule 4-219, take all necessary action to protect their interests.

All the Justices concur.

*349Decided July 15, 1992.
William P. Smith III, General Counsel State Bar, Cynthia Hinrichs Aeree, Assistant General Counsel State Bar, for State Bar of Georgia.